DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6 – 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In claim 6, lines 11 – 14, the following “wherein” phrase is considered to be failing to particularly pointing out and distinctly claiming the invention.
	“wherein memory cells of the select block are turned on by the second voltage applied from the global lines, and the erase voltage applied to the source line is transferred to the plurality of bit lines through the memory 47cells of the select block.”
	According to lines 4 – 5, the erase operation is to be performed on the “select block”.
THROUGH the memory cells of the select block.
	Whereas if the erase voltage were applied to the source line and transferred to the bit lines and eventually TO the memory cells of the select block, it would have made sense because the erase operation is to be performed on the “select block”.  The language “through” is implying that memory cells of the select block are by-passed and not configured to be erased as claimed prior.
	As side observation in view of the language of claim 1 (last wherein clause), the erase voltage is the transferred to the plurality of bit lines “through” the memory cells of the precharge block because the memory cells of the “select block” are to be erased.  In other words, the memory cells in the block NOT intended to be erased are passing the erase voltage “THROUGH”.  The memory cells in the block intended to be erased should not be pass “THROUGH” the erase voltage.
	Appropriate correction/clarification is required in order to overcome this type of rejection.

Claims 11 – 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	It is not clear what operation is intended to be performed by the language of claim 11 and how that operation is eventually accomplished.  

	Also, even “erase voltage” is brought up in line 8, “transferring an erase voltage to a bit line connected to the first memory block” does not technically and implicitly mean the first memory block is subject to erase operation.
	Further, in with respect to the limitations of lines 8 – 10, it is vague that “transferring an erase voltage to a bit line connected to the first memory block by starting an application of the erase voltage to a common source line connected to the first memory block”.
	Appropriate revision/clarification is required in order to overcome this type of rejection.

Claims 17 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 17 and 18 are considered “Product and Process in the same claim”.  See 2173.05(p), part II.  A single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph.
	Claims 17 and 18 are considered as device claims.  However, the control circuit in these claims are also claimed to perform method steps (lines 8 – 15 in claim 17, and lines 8 – 16 in claim 18).
	Appropriate revision/correction is required in order to overcome this type of rejection.
Allowable Subject Matter
Claims 1 – 5 are allowed.

The following is an examiner’s statement of reasons for allowance:
The prior arts of record fail to teach or reasonably suggest a semiconductor memory device comprising, in combination: 
a precharge block connected to a plurality of bit lines and including memory cells in an erase state; 
5a select block that shares the plurality of bit lines with the precharge block and includes memory cells in a program state; 
a peripheral circuit configured to perform an erase operation on the select block; and 
control logic configured to control the peripheral circuit to turn on a 10first block select circuit connected to the precharge block and apply a first voltage to global lines connected to the first block select circuit when an erase voltage is applied to a source line commonly connected to the precharge block and the select block, 
wherein the memory cells of the precharge block are turned on by 15the first voltage applied from the global lines, and the erase voltage applied to the source line is transferred to the plurality of bit lines through the memory cells of the precharge block.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See additional cited references for related disclosures to the claimed invention.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LY D PHAM whose telephone number is (571)272-1793. The examiner can normally be reached M-F: 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian can be reached on 571-272-1852. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for 

LY D. PHAM
Examiner
Art Unit 2827



/LY D PHAM/Primary Examiner, Art Unit 2827                                                                                                                                                                                                        February 17, 2022